Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 1 of 18 PageID #: 2573



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------x

UNITED STATES OF AMERICA,
                                                   MEMORANDUM & ORDER
           -against-                                 18-CR-633(EK)

ALEKSANDR ZHUKOV,

                 Defendant.

------------------------------x
ERIC KOMITEE, United States District Judge:

           At the request of the United States government,

Bulgarian law enforcement arrested Aleksandr Zhukov, a Russian

national, in Varna, Bulgaria in 2018.         Bulgarian officials also

conducted a search of Zhukov’s apartment at the time of his

arrest.   During the search, Zhukov made certain statements in

response to questions posed by Bulgarian officials.           Zhukov was

subsequently extradited to the United States to face wire-fraud

charges, among other charges.       The government seeks to introduce

the statements he made during the search into evidence at

Zhukov’s upcoming trial before this Court.

           Zhukov moves to suppress the statements on the basis

that they were obtained in violation of Miranda v. Arizona, 384

U.S. 436 (1966).     As discussed below, Miranda does not generally

apply to statements taken by foreign officials; but there is an

exception for statements obtained in the course of a “joint
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 2 of 18 PageID #: 2574



venture” effectuated in tandem with United States law

enforcement.    Zhukov argues that this exception applies here.

            The Court held a fact hearing at which the parties

elicited testimony from two witnesses — one each from Bulgarian

and U.S. law enforcement.      Based on that testimony, the

documentary record before the Court, and the submissions of the

parties, I now hold that the statements at issue here were not

obtained pursuant to a joint venture between United States and

Bulgarian law enforcement.        I therefore deny the motion to

suppress.

                             I.     Background

            Bulgarian police officers searched Zhukov’s apartment

in Varna on November 6, 2018, and arrested him.           Search and

Seizure Report at 2, ECF No. 278-2.        Leading the team of

Bulgarian police was Vladimir Dimitrov, then the Inspector of

the Cybercrime Department of Bulgaria’s General Directorate for

Combatting Organized Crime (“GDBOP”).         Declaration of Vladimir

Dimitrov ¶ 1 (“Dimitrov Decl.”), ECF No. 249.          The arrest and

search were carried out at the request of United States law

enforcement by way of a Mutual Legal Assistance Treaty (“MLAT”)

request.    See MLAT, ECF No. 228-1.      The parties agree that no




                                      2
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 3 of 18 PageID #: 2575



independent Bulgarian investigation existed.           See Gov’t Post-

Hearing Brief at 21, ECF No. 279.

            Among other things, the United States’ MLAT request

asked Bulgarian officials to “[c]oordinate the scheduling of all

searches and interviews with FBI Legal Attaché, Jack Liao” and

to permit Liao to be present for, and participate in, the search

and interview of Zhukov.       Id. at 8.    The MLAT also requested

that certain electronic devices and other property be seized, if

identified during the search.        Id. at 7-8.

            During the search, Dimitrov asked Zhukov questions

about various items recovered, such as “is this cell phone

yours,” and “is this computer yours.”          Suppression Hearing Tr.

21:13-15 (“Tr”), ECF No. 274.        According to testimony that

Dimitrov would offer at the upcoming trial here, Zhukov

responded in the affirmative, indicating that he owned all of

the devices and documents seized.         Def.’s Motion to Suppress at

1, ECF No. 205. 1    It is this testimony that the defense now moves

in limine to suppress.

            FBI Special Agents Evelina Aslanyan and Christopher

Merriman flew from New York, along with an Assistant U.S.

Attorney still assigned to this case, timing their travel to




      1  The Bulgarian report of the search records Zhukov stating, “All items
belong to me, with the exception of the LavAzza metal coffee box, which
contains marijuana.” Search and Seizure Report at 4.

                                      3
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 4 of 18 PageID #: 2576



coincide with the search and arrest.         Tr. 95:20-24.    Special

Agent Aslanyan attended the search, but only as an “observer”;

Dimitrov testified that she asked no questions whatsoever during

the search.    Tr. 22:3-21; see also Search and Seizure Report at

4 (Aslanyan “was present during the search as an observer,

without taking part in it”).       Following Zhukov’s arrest,

however, Special Agents Aslanyan and Merriman conducted their

own interview of Zhukov, after administering Miranda warnings,

at the GDBOP office in Varna.       FBI FD-302 Report, ECF No. 237.

           There was thus some level of coordination between

Bulgaria and the U.S. to carry out the search, arrest, and post-

arrest interview.     At issue here, however, is whether or not the

U.S. officials, as part of that coordination, directed Dimitrov

to ask questions attendant to Zhukov’s arrest — that is, the

questions Dimitrov asked during the search of Zhukov’s

apartment.

           Prior to the November 6 search and arrest, American

law enforcement had engaged in extended discussions about

whether and how Zhukov could be arrested, questioned, and

extradited to the United States.         In the course of these

discussions — and, indeed, in the formal MLAT request itself —

the Americans were initially explicit about their desire to

coordinate with Bulgarian law enforcement regarding the

questioning that Bulgarian law enforcement would conduct.             In an

                                     4
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 5 of 18 PageID #: 2577



October 7, 2018 email exchange with legal attaché Liao, FBI

Special Agent Merriman wrote that U.S. personnel would “ideally”

seek “face time with Sofia police to help coach them through

some of the question[s]” that the U.S. wanted asked.            3500-JL-22

at 1.   And the MLAT request itself — submitted less than a week

later, on October 12 — asked that Bulgaria “[c]onduct a

voluntary police interview of Zhukov” and stated that a “list of

questions will be provided to the Bulgarian police on a law-

enforcement-to-law-enforcement basis.”         MLAT at 8.

           But according to the government, and as discussed in

greater detail below, the U.S. position on whether to submit

questions or engage in coaching evolved in the lead-up to

Zhukov’s November 6 arrest.       Specifically, according to the

government, the U.S. had contemplated submitting questions and

coaching at a time when they understood Bulgarian law and policy

to prohibit them from any direct questioning on Bulgarian soil.

But, as the government points out, the Bulgarian position

shifted; and once the U.S. authorities received authorization to

conduct their own interview, they declined to follow up on any

intention to submit questions to the Bulgarians, or to “coach”

them on what to ask.

           The U.S. prosecutor ultimately drafted a list of

questions.    This list begins with Miranda warnings, and was

intended for use in the post-search questioning that U.S.

                                     5
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 6 of 18 PageID #: 2578



personnel would be permitted to conduct.         See Exhibit A to

Declaration of Jack Liao (“Liao Decl.”), ECF No. 249.            Liao

forwarded this list of questions to his counterpart, Bulgarian

Inspector Dimitrov, attached to an email that read simply, “For

printing.”    Exhibit 1 to Gov’t Letter dated March 10, 2021, ECF

No. 254.   Liao testified that he forwarded the questions list

because he was traveling to Varna, Bulgaria (where Zhukov’s

apartment was located), far from his office in Sofia, and did

not have access to his own printer.        Tr. 91:1-5.

           It bears noting that, at an earlier stage in the

suppression briefing, both Liao and Dimitrov submitted sworn

statements attesting — incorrectly, it turned out — that Liao

did not transmit any list of questions to Dimitrov, and Dimitrov

did not receive any such list from Liao.         Liao attested that he

sent the list of questions only to a “local employee” of the

GDBOP for printing.     Liao Decl. ¶¶ 4, 5 (“I did not send the

list of questions to Inspector Vladimir Dimitrov of GDBOP or any

other Bulgarian government employee besides the individual who

printed it for me . . . .”); Dimitrov Decl. ¶ 3 (“I did not

receive a list of suggested questions from U.S. officials . . .

.”).   The government explains these inaccuracies by stating that

Liao and Dimitrov honestly did not recall the “For printing”

exchange, and neither had access to that email when they

submitted their declarations.       Tr. 26:4-9; 90:12-21.       Instead,

                                     6
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 7 of 18 PageID #: 2579



the email was discovered after the declarations were filed, when

the government belatedly received productions of archived emails

from the FBI and State Department.        Gov’t Letter dated April 12,

2021, ECF No. 268.

           Nevertheless, the list of questions that Dimitrov

received does not contain the question at issue here —            “are

these your devices?” — that elicited the positive response the

government now seeks to admit at trial.         The U.S. questions list

does, in contrast, contain the full set of Miranda warnings

right up front.     See Exhibit A to Liao Decl., ECF No. 249.

           At the suppression hearing, Liao and Dimitrov both

testified that apart from the “For printing” email, there was no

sharing of proposed questions from U.S. personnel to their

Bulgarian counterparts, and no effort by the U.S. to direct the

Bulgarians’ questioning of Zhukov.        Tr. 22:1-22:2; 22:12-21;

23:16-24:2; 96:13-18.      Dimitrov testified that he did not

prepare or use a list of questions when he spoke with Zhukov.

Tr. 21:20-25.    He also explained that it is “ordinary police

standard procedure” to ask questions about the items recovered

during a search, and the ownership thereof.          Tr. 39:3-7; see

also 21:13-19.

                             II.   Discussion

           “[T]he law is settled that statements taken by foreign

police in the absence of Miranda warnings are admissible if

                                     7
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 8 of 18 PageID #: 2580



voluntary.”    United States v. Yousef, 327 F.3d 56, 145 (2d Cir.

2003).   Because “the threat of suppression in U.S. courts for

failure to comply with Miranda holds little sway over foreign

authorities,” the Second Circuit has “declined to suppress un-

warned statements obtained overseas by foreign officials.”             In

re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d

177, 202 (2d Cir. 2008); United States v. Welch, 455 F.2d 211,

213 (2d Cir. 1972) (“[S]ince the Miranda requirements were

primarily designed to prevent United States police officers from

relying upon improper interrogation techniques and as the

requirements have little, if any, deterrent effect upon foreign

police officers, the Miranda warnings should not serve as the

sine qua non of admissibility.”).

           This general rule does not apply, however, to a “joint

venture” between U.S. and non-U.S. law enforcement.           Under the

joint venture doctrine, “statements elicited during overseas

interrogation by foreign police in the absence of Miranda

warnings must be suppressed whenever United States law

enforcement agents actively participate in questioning conducted

by foreign authorities.”      Yousef, 327 F.3d at 146.       Active

participation requires “coordination and direction” of a foreign

investigation or interrogation.          United States v. Harun, 232 F.

Supp. 3d 282, 287 (E.D.N.Y. 2017) (quoting United States v. Abu

Ali, 528 F.3d 210, 229 (4th Cir. 2008)); United States v. Getto,

                                     8
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 9 of 18 PageID #: 2581



729 F.3d 221, 230 (2d Cir. 2013) (no joint venture where “U.S.

officials neither controlled nor directed the foreign

investigation”).     In addition, the Court of Appeals suggested in

Yousef that even where U.S. officials do not participate in

questioning, the joint venture doctrine may still apply if the

U.S. personnel “use foreign officials as their interrogation

agents to circumvent the requirements of Miranda.”           327 F.3d at

145; Getto, 729 F.3d at 230 (joint venture doctrine applies

“where the cooperation between the United States and foreign law

enforcement agencies is designed to evade constitutional

requirements applicable to American officials”).           “‘[M]ere

presence at an interrogation’ or indirect involvement of United

States law enforcement agents,” however, does not suffice.

Harun, 232 F. Supp. 3d at 287 (quoting Abu Ali, 528 F.3d at

229).

            In support of the contention that a joint venture

existed, the defense relies on the following assertions:

     (i)      Bulgaria did not, at any relevant time, initiate its

              own criminal investigation of Mr. Zhukov.

     (ii)     The MLAT request asked Bulgaria to “[c]oordinate the

              scheduling of all searches and interviews with FBI

              Legal Attaché, Jack Liao,” and to permit FBI agents

              to be present for such searches and interviews.



                                     9
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 10 of 18 PageID #: 2582



      (iii)     American law enforcement attended briefings before

                the search was executed, and at one point referred

                to Bulgarian law enforcement as their “local

                partners.”

      (iv)      The night before the search, Special Agents

                Merriman, Aslanyan and legal attaché Liao went to

                dinner with Inspector Dimitrov, along with the

                Assistant U.S. Attorney who traveled to Bulgaria.

                That dinner, which lasted “between one and two

                hours,” was paid for by the FBI.       Tr. 104:8-13;

                108:4-8.

              These allegations are not sufficient, under the

prevailing case law in this Circuit, to establish the existence

of a joint venture.        The Second Circuit has expressly held that

a joint venture does not arise from the U.S. requesting

investigative actions and arrest overseas, even where the

recipient nation maintains no investigation of its own.             See

Yousef, 327 F.3d at 146 (“[E]vidence that the United States may

have solicited the assistance of a foreign government in the

arrest of a fugitive within its borders is insufficient as a

matter of law to constitute United States participation under

the joint venture doctrine.”); United States v. Gasperini, 894

F.3d 482, 489 (2d Cir. 2018) (“A mere request is not sufficient

to show control.”); Getto, 729 F.3d at 230 (“It is not enough

                                     10
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 11 of 18 PageID #: 2583



that the foreign government undertook its investigation pursuant

to an American MLAT request”); United States v. Molina-Chacon,

627 F. Supp. 1253, 1262–63 (E.D.N.Y. 1986) (“The fact that it

was the United States that initiated [the defendant’s] arrest by

requesting the assistance of Bermuda in apprehending him is

irrelevant . . . .      The role of the United States in helping to

plan the arrest of [the defendant] does not impose the

requirements of Miranda on the ‘interrogation’ by Bermudian

officials.”); but cf. U.S. v. O’Neal, No. 15-CR-353, 2018 WL

3145523, at *9 (D. Colo. June 27, 2018) (“When foreign officials

institute their own prosecution, it is evidence that they are

not mere instruments of United States officials.” (internal

quotations omitted)); U.S. v. Karake, 281 F. Supp. 2d 302, 309

(D.D.C. 2003) (evidence of a joint venture includes “information

that defendants were held at U.S. officials’ request . . . .”).

            Nor does the “mere presence,” without more, of U.S.

agents at a search or interrogation suffice.           Harun, 232 F.

Supp. 3d at 287 (quoting Abu Ali, 528 F.3d at 229); United

States v. Nagelberg, 434 F.2d 585, 587 n.1 (2d Cir. 1970) (“The

presence of an American officer should not destroy the

usefulness of evidence legally obtained on the ground that

methods of interrogation of another country . . . vary from

ours.”); see also United States v. Bary, 978 F. Supp. 2d 356,

371 (S.D.N.Y. 2013) (no joint venture where FBI agent only

                                     11
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 12 of 18 PageID #: 2584



“observe[d] the search” of the defendant’s residence in the

U.K.).

            In the Second Circuit in particular, the joint-venture

analysis focuses less on the overall level of cooperation

between the two nations, and more on the U.S. agents’ efforts to

direct the specific questioning at issue.          This is because the

purpose of Miranda’s exclusionary rule is to “deter future

unlawful police conduct,” Michigan v. Tucker, 417 U.S. 433, 446

(1974), and U.S. suppression would have “little, if any,

deterrent effect upon foreign police officers.”           Welch, 455 F.2d

at 213.   Thus in Yousef, the Court of Appeals framed the joint

venture analysis as turning on whether U.S. officials “actively

participate in questioning” or, in the alternative, “use foreign

officials as their interrogation agents to circumvent Miranda”

despite asking no questions directly.         Yousef, 327 F.3d at 145

(emphasis added); see also Bary, 978 F. Supp. 2d at 367

(focusing on the U.S. conduct with respect to the interview

itself, “even where U.S. authorities are involved in the

investigations leading up to or following the interrogation in

question”).

            This approach stands in contrast, at least to a modest

degree, with the more wholistic approach the Ninth Circuit took

in United States v. Emery, 591 F.2d 1266, 1267 (9th Cir. 1978),

on which the Defendant relies.        In finding a joint venture in

                                     12
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 13 of 18 PageID #: 2585



Emery between the U.S. and Mexico, the Ninth Circuit focused not

on the post-arrest interrogation at issue, but instead on the

U.S.’s conduct throughout the “entire arrest,” from alerting the

Mexican police of possible unlawful activity, to coordinating

surveillance in Mexico, and ultimately supplying an undercover

agent.   Id.; see also United States v. Straker, 800 F.3d 570,

615-16 (D.C. Cir. 2015) (comparing the Ninth Circuit’s inquiry

into the “totality of the involvement of U.S. law enforcement”

to the Second Circuit’s focus on U.S. “participation in the

interrogations”).

            Thus, it does not suffice that the questioning at

issue may have taken place in response to an American request

for the Defendant’s arrest and for the search of his premises,

or that an American FBI agent was on the search premises when

the questioning occurred.       The Defendant must show that the

Americans directed their Bulgarian counterparts regarding the

questions to ask, or that the Bulgarian officials acted as the

Americans’ “agents” in carrying out such questioning.

            Here, there is simply no evidence in the record that

would support the conclusion that the Americans “directed”

Dimitrov’s questioning of Zhukov; and the government has carried

its burden of demonstrating the opposite. 2         Both witnesses denied




                                     13
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 14 of 18 PageID #: 2586



that such direction occurred.        See Tr. 22:1-2 (Q: “Did anyone

tell you what questions to ask him?” Dimitrov: “No.”), Tr.

22:20-21 (Q: Did [Special Agent Aslanyan] ask you to pose

questions to the defendant?” Dimitrov: “No.”); Tr. 23:25-24:2

(Q: “Did any American official suggest that you question Mr.

Zhukov about anything?” Dimitrov: “No.”); Tr. 96:17-18 (Liao:

“We had no authority to direct Bulgarian authorities to do

anything with respect to the search[.]”).          The contemporaneous

email record reflects that the only questions shared by one side

with the other were “for printing,” Exhibit 1 to Gov’t Letter

dated March 10, 2021; and in any event those questions (a)

contained Miranda warnings right up front and (b) did not

contain the question at issue here, or any near facsimile.

            To be sure, the record suggests (as discussed above)

that the American government did intend — at an earlier stage of

the investigation — to coordinate, direct and even “coach”

Bulgarian law enforcement on how the Bulgarians’ questioning of

Zhukov should proceed.      But the government has a compelling

response to this suggestion — namely, that the Merriman email

and the MLAT request spoke to the need for coordination and


      2 The Court of Appeals has not held explicitly whose burden it is to
establish the existence of a joint venture. E.g., Bary, 978 F. Supp. 2d at
366 (noting that the burden of proof is unsettled in this context). Assuming
it is the government’s burden, the government need only “show that the United
States and foreign law enforcement went no further than providing assistance
and sharing information” to disprove a joint venture. Id. “This is
particularly true where U.S. authorities do not themselves conduct the
interview in question.” Id. The government has carried this burden here.

                                     14
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 15 of 18 PageID #: 2587



coaching because they were written at a time when no separate

U.S. interview was expected.        It makes sense, the government

argues, that the government would send questions to Bulgarian

law enforcement when only Bulgarian law enforcement would be in

a position to question Mr. Zhukov.         But the plan changed; the

Bulgarian government later authorized the Americans to conduct

their own interrogation, thus obviating the need to feed

questions to the Bulgarian police.

            The record supports this explanation.         Liao emailed

Special Agent Merriman on October 7, 2018 that “[d]omestic law

requires the interview to be conducted by a Bulgarian officer”;

that the “interview would have to be back at the local police

station or prosecutor’s office after arrest processing”; and

that Merriman “may want to draft questions in advance for this

purpose.”    3500-JL-22 at 2.     But it is undisputed that when the

arrest actually occurred, the U.S. government did conduct its

own interview of Mr. Zhukov, virtually immediately after the

search concluded.

            As Liao testified, the “facts . . . changed between

the October operation and the November operation.”            Tr. 119:23-

24.   And this change was not entirely unforeseen: the MLAT

request, sent on October 12, did contemplate sending a list of

questions to Bulgarian police; but it also specifically

requested, seemingly in the alternative, that the FBI be

                                     15
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 16 of 18 PageID #: 2588



permitted to conduct the interview itself “[t]o the extent

permissible under Bulgarian law.”         MLAT at 8; see also Tr.

119:5-6 (Liao: the MLAT “included the request to have U.S.

personnel interview Mr. Zhukov”).

            And Liao testified to the timing of this change of

plan.   He stated that he participated in two briefings with

Bulgarian officials immediately before Zhukov’s arrest on

November 6.    Tr. 95:6-96:3.     It was only at these meetings, he

explained, that he confirmed with the Bulgarian officials that

“an [FBI] agent would be permitted to observe the search and

that [FBI] agents,” not Bulgarian law enforcement, “would be

conducting the post-arrest interview.”         Tr. 96:4-12.

            Ultimately, the government has adequately demonstrated

that it did not direct or coordinate Inspector Dimitrov’s

questioning.    And the government is correct that the defense has

adduced no direct evidence demonstrating that the U.S. “actively

participated” in such questioning, coordinated it, or used their

foreign counterparts as their “agents.”

            The defense asks the Court, essentially, to infer the

existence of this agency relationship from the fact that the

U.S. personnel spent a fair bit of time, at a critical juncture,

with their Bulgarian counterparts, and that credibility issues

emerged as to the law-enforcement witnesses’ declarations.             But

these premises do not lead to the defense’s suggested

                                     16
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 17 of 18 PageID #: 2589



conclusion.    If the defense had questioned the other agents

present — Special Agent Evelina Aslanyan or Special Agent

Christopher Merriman — it is conceivable that they might have

developed additional evidence regarding the purported agency

relationship, or direction or coordination.           But the defense did

not call these agents.      As a consequence, we are left with the

essentially uncontested testimony of Liao and Dimitrov.             There

is no evidence of “a joint willful attempt to evade the

strictures of Miranda.”       United States v. Bagaric, 706 F.2d 42,

69 (2d Cir. 1983); cf. Getto, 729 F.3d at 233 (“[N]othing in the

record suggest[s] an intent to evade the Fourth Amendment’s

requirements.”).     I therefore decline to order suppression. 3




      3 The government also argues that even if Inspector Dimitrov’s

questioning occurred in the course of a joint venture, the statements at
issue are still admissible because Dimitrov “advised the defendant of his
rights under Bulgarian law before any questioning took place, and those
rights were the functional equivalent of Miranda.” Gov’t. Post-Hearing Brief
at 24. Defendant Zhukov submitted a sworn affidavit attesting that no one
advised him of any rights prior to the questioning in his apartment. Exhibit
A to Def.’s Motion to Suppress, ECF No. 205-1. Having held that no joint
venture existed, however, I need not reach the question of whether Zhukov was
given adequate Miranda-type warnings prior to Dimitrov’s questioning.

                                     17
Case 1:18-cr-00633-EK Document 298 Filed 05/03/21 Page 18 of 18 PageID #: 2590



                              III. Conclusion

            For the foregoing reasons, the Defendant’s motion to

suppress is denied.




            SO ORDERED.


                                    _/s Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge



Dated:      May 3, 2021
            Brooklyn, New York




                                     18
